Order filed, February 7,2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00062-CV
                                 ____________

 JANINE SCHORR MORRISON AND ANN-MARIE SEPUKA, Appellant

                                            V.

        TNG BENEFITS, LLC D/B/A THE NOBLE GROUP, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-DCV-266198


                                     ORDER

      The reporter’s record in this case was due February 3, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Rhonda Colgin, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.